On Petition for Rehearing.


Rehearing Denied.

Mr. Justice Clark:
Upon petition for rehearing, it appearing that under our foregoing opinion the City of Golden is the owner of the priorities herein involved and that, under proper conditions, limitations and provisions in the final decree to insure against injury to the rights of junior appropriators, it has the right to a decree for change of point of diversion, and it being called to our attention that no serious dispute exists to the extent of .81 of a second foot of water; it is therefore ordered that pending final *589determination of said cause upon retrial, said City of Golden shall be permitted to divert at the headgate of the Church Ditch a portion of said priorities, not in excess of .81 of a cubic foot of water per second of time. This order' is to be considered as tentative only and subject to such change as the trial court may determine after the conclusion of such further hearings as are to be held in connection with this matter.
Save for this modification, petition for rehearing is denied.